        Case 6:20-po-00602-HBK Document 6 Filed 12/10/20 Page 1 of 2


 1   Sean O. Anderson
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       Docket Number 6:20-po-00602-HBK
12                        Plaintiff,
13            v.                                      MOTION TO DISMISS; AND
                                                      ORDER THEREON
14

15    FOX RENTAL CO,
16                        Defendant.
17

18           Pursuant to Rule 48 of the Federal Rules of Criminal Procedure, and by leave of Court

19   endorsed hereon, the United States hereby moves the Court for an order of dismissal of United

20   States v. Fox Rental Co, case no. 6:20-po-00602-HBK (violation no. 9292242), without

21   prejudice and in the interest of justice.

22

23           Dated: December 9, 2020                      /S/ Sean O. Anderson
                                                          Sean O. Anderson
24                                                        Acting Legal Officer
25                                                        Yosemite National Park

26

27

28
                                                      1
        Case 6:20-po-00602-HBK Document 6 Filed 12/10/20 Page 2 of 2


 1

 2                                          ORDER

 3
              Upon motion of the United States brought under Fed. R. Crim. Pro. 48, the matter of
 4
     United States v. Fox Rental Co, case no. 6:20-po-00602-HBK (violation no. 9292242) is hereby
 5
     dismissed without prejudice, in the interest of justice.
 6

 7   IT IS SO ORDERED.
 8

 9   Dated:      December 10, 2020
                                                         HELENA M. BARCH-KUCHTA
10                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
